            Case 3:19-cv-01160-JMM Document 1 Filed 07/08/19 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        )
BRUCE BARNAUSKAS AND                    )
RENEE BARNAUSKAS,                       )
                                        )
               Plaintiffs,              )
                                        )      Case No. _______________
       v.
                                        )
CHASE BANK USA, N.A.,                   )
                                        )
               Defendant.               )
                                        )

                             NOTICE OF REMOVAL

               Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Chase

Bank USA, N.A. n/k/a JPMorgan Chase Bank, N.A. (“Chase”) removes this case

from the Court of Common Pleas of Lackawanana County, Pennsylvania to the

United States District Court for the Middle District of Pennsylvania. In support of

this Notice of Removal, Chase states as follows:

I.     BACKGROUND

       1.      On or about June 12, 2019, plaintiffs Bruce and Rene Barnauskas

(“Plaintiffs”) initiated this action by filing a complaint (the “Complaint”) against

Chase in the Court of Common Pleas of Lackawanna County, Pennsylvania, which

was styled Bruce Barnauskas and Renee Barnauskas v. Chase Bank USA, N.A.,

Case No. 19CV3536 (the “State Court Action”).



DMEAST #38197952 v1
           Case 3:19-cv-01160-JMM Document 1 Filed 07/08/19 Page 2 of 5



      2.      Chase was served with the Complaint after June 17, 2019. No other

documents have been filed in the State Court Action. Pursuant to 28 U.S.C. §

1446(a), Chase has attached true and correct copies of “all process, pleadings, and

orders served” upon Chase in the State Court Action as Exhibit A.

      3.      In the Complaint, Plaintiffs assert a claim under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq. Plaintiffs allege that

Chase made calls to Plaintiffs’ cellular telephones in violation of the TCPA, and

based thereon, raises a single cause of action for violation of the TCPA. See

Compl. at ¶¶ 6-23.

II.   BASIS FOR REMOVAL JURISDICTION

      4.      This Court has original jurisdiction under 28 U.S.C. § 1331 as

Plaintiffs allege violation of a claim or right arising under the laws of the United

States.

      5.      Specifically, Plaintiff alleges that Chase made calls to Plaintiffs’

cellular telephones in violation of the TCPA. See generally Compl.

      6. Therefore, the Complaint alleges violations of a claim or right arising

under the laws of the United States, and as such, this action is subject to removal

pursuant to 28 U.S.C. §§ 1331 and 1441 at the request of Chase.




                                           2
            Case 3:19-cv-01160-JMM Document 1 Filed 07/08/19 Page 3 of 5



III.   VENUE

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and

1441(a), because the United States District Court for the Middle District of

Pennsylvania is the federal court embracing the Court of Common Pleas of

Lackawanna County, Pennsylvania, where Plaintiffs originally filed the State Court

Action.

IV.    PROCEDURAL COMPLIANCE

       8.      Plaintiffs served Chase by mailing a copy of the complaint to Chase

on June 17, 2019. See Ex. A.

       9.      This Notice is timely because it has been filed within the thirty day

period prescribed by 28 U.S.C. § 1446(b).

       10.     The time for Chase to answer, move, or otherwise plead in the State

Court Action in response to the Complaint has not yet expired, and Chase has not

answered, moved, or otherwise responded to the Complaint.

       11.     The documents attached hereto as Exhibit A constitute all of the

process, pleadings, and orders received by Chase to date.

       12.     Written notice of the filing of this notice of removal is being

forwarded to Plaintiff and to the Court of Common Pleas of Lackawanna County,

Pennsylvania, pursuant to 28 U.S.C. § 1446(d). See Notice of Filing Notice of

Removal, attached hereto as Exhibit B.



                                            3
         Case 3:19-cv-01160-JMM Document 1 Filed 07/08/19 Page 4 of 5



      13.    By filing a Notice of Removal in this matter, Chase does not waive its

right to object to service of process, the sufficiency of process, jurisdiction over the

person, or venue, and Chase specifically reserves the right to assert any defenses

and/or objections to which it may be entitled.

      14.    Without conceding the availability of any particular remedy or

category of damages, this action involves a controversy arising under the laws of

the United States, as appears from the allegations of Plaintiff’s Complaint.

Accordingly, this action is one over which this District Court has original subject

matter jurisdiction pursuant to 28 U.S.C. § 1331, and this matter may be removed

to this Court under 28 U.S.C. § 1441.

      WHEREFORE, notice is given that this action is removed from the Court of

Common Pleas of Lackawanna County, Pennsylvania, to the United States District

Court for the Middle District of Pennsylvania.

Dated: July 8, 2019                 Respectfully submitted,

                              By:    /s/ Daniel C. Fanaselle
                                     Daniel C. Fanaselle, Esquire (Pa. ID 312292)
                                     BALLARD SPAHR LLP
                                     1735 Market Street, 51st Floor
                                     Philadelphia, PA 19103-7599
                                     Telephone: (215) 665-8500
                                     Facsimile: (215) 864-8999
                                     fanaselled@ballardspahr.com

                                    Attorneys for Defendant Chase Bank USA, N.A.




                                           4
          Case 3:19-cv-01160-JMM Document 1 Filed 07/08/19 Page 5 of 5



                           CERTIFICATE OF SERVICE
               The undersigned hereby certifies that a true and correct copy of

Defendant Chase Bank USA, N.A. n/k/a JPMorgan Chase Bank, N.A., Notice of

Removal was served by U.S. Mail, postage prepaid, on this date upon the

following:

                                      Brett Freeman
                                 SABATINI FREEMAN, LLC
                                    216 N. Blakely St.
                                   Dunmore, PA 18512
                                  Phone: (570) 341-9000




                                               By: /s/ Daniel C. Fanaselle
                                                      Daniel C. Fanaselle

Dated: July 8, 2019




DMEAST #38197952 v1
